[Cite as State ex rel. Chase Banks v. Bender, 2017-Ohio-21.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

The State ex rel. Chase Banks,                         :

                 Relator,                              :

v.                                                     :              No. 16AP-526

John [F.] Bender,                                      :           (REGULAR CALENDAR)
Franklin County Common Pleas Judge,
                                                       :
                 Respondent.
                                                       :


                                            D E C I S I O N

                                     Rendered on January 5, 2017


                 On brief: Chase Banks, pro se.

                 On brief: Ron O'Brien, Prosecuting Attorney, and Jeffrey C.
                 Rogers, for respondent.

                                        IN PROCEDENDO
                                    ON SUA SPONTE DISMISSAL

HORTON, J.
        {¶ 1} Relator, Chase Banks, an inmate, has filed an original action requesting this
court issue a writ of procedendo to respondent, the Honorable John F. Bender, formerly a
judge of the Franklin County Court of Common Pleas, to rule on a motion he filed in the
common pleas court in February 2016 in Franklin C.P. No. o9CR-3946. On
August 9, 2016, respondent filed a motion to dismiss.
        {¶ 2} This matter was referred to a magistrate of this court pursuant to
Civ.R. 53(C) and Loc.R. 13(M) of the Tenth District Court of Appeals. The magistrate
issued the appended decision, including findings of fact and conclusions of law,
recommending that this court sua sponte dismiss this action because relator has failed to
comply with the requirements of R.C. 2969.25(C), i.e., relator has not filed a statement
No. 16AP-526                                                                              2

that sets forth the balance in his inmate account for each of the preceding six months, as
certified by the institutional cashier pursuant to R.C. 2969.25(C)(1).
       {¶ 3} No objections have been filed to the magistrate's decision.
       {¶ 4} Finding no error of law or other defect on the face of the magistrate's
decision, this court adopts the magistrate's decision as our own, including the findings of
fact and conclusions of law. In accordance with the magistrate's decision, we sua
sponte dismiss this action.
                                                                           Action dismissed.
                           TYACK, P.J. and BROWN, J., concur.
                                 _________________
No. 16AP-526                                                                          3

                                       APPENDIX

                         IN THE COURT OF APPEALS OF OHIO

                            TENTH APPELLATE DISTRICT

The State ex rel. Chase Banks,                :

              Relator,                        :

v.                                            :                   No. 16AP-526

John [F.] Bender,                             :                (REGULAR CALENDAR)
Franklin County Common Pleas Judge,
                                              :
              Respondent.
                                              :


                         MAGISTRATE'S DECISION

                                 Rendered on August 29, 2016


              Chase Banks, pro se.

              Ron O'Brien, Prosecuting Attorney, and Jeffrey C. Rogers,
              for respondent.


                                 IN PROCEDENDO
                             ON SUA SPONTE DISMISSAL

       {¶ 5} In this original action, relator, Chase Banks, an inmate of the Chillicothe
Correctional Institution ("CCI"), requests that a writ of procedendo issue against
respondent, the Honorable John F. Bender, formerly a judge of the Franklin County Court
of Common Pleas. Relator requests that the writ order respondent to rule on a motion he
filed in the common pleas court in February 2016 in Franklin C.P. No. 09CR-3946.
Findings of Fact:
       {¶ 6} 1. On July 18, 2016, relator, a CCI inmate, filed this procedendo action
against respondent.
No. 16AP-526                                                                               4

       {¶ 7} 2. Relator has not deposited with the clerk of this court the monetary sum
required as security for the payment of costs. See Loc.R. 13(B) of the Tenth District Court
of Appeals.
       {¶ 8} 3. With his complaint, relator filed an affidavit that he is seeking a waiver of
the prepayment of this court's full filing fees pursuant to R.C. 2969.25(C).
       {¶ 9} 4. With his complaint, relator filed an affidavit of indigency that relator
executed July 12, 2016.
       {¶ 10} 5. Relator has not filed a statement that sets forth the balance in his inmate
account for each of the preceding six months, as certified by the institutional cashier
pursuant to R.C. 2969.25(C)(1).
       {¶ 11} 6. On August 9, 2016, respondent filed a motion to dismiss.             In the
memorandum in support, it is stated "Judge O'Donnell, as the Trial Court, denied the
motion on March 8, 2016." However, respondent has not attached a copy of the common
pleas court entry that denies relator's motion.
Conclusions of Law:
       {¶ 12} It is the magistrate's decision that this court sua sponte dismiss this action,
as more fully explained below.
       {¶ 13} R.C. 2969.25(C) provides:
              If an inmate who files a civil action or appeal against a
              government entity or employee seeks a waiver of the
              prepayment of the full filing fees assessed by the court in
              which the action or appeal is filed, the inmate shall file with
              the complaint or notice of appeal an affidavit that the inmate
              is seeking a waiver of the prepayment of the court’s full filing
              fees and an affidavit of indigency. The affidavit of waiver and
              the affidavit of indigency shall contain all of the following:

              (1) A statement that sets forth the balance in the inmate
              account of the inmate for each of the preceding six months,
              as certified by the institutional cashier;

              (2) A statement that sets forth all other cash and things of
              value owned by the inmate at that time.
No. 16AP-526                                                                                 5

       {¶ 14} As earlier noted, relator failed to file with his complaint a statement that
sets forth the balance in his inmate account for each of the preceding six months, as
certified by the institutional cashier pursuant to R.C. 2969.25(C)(1).
       {¶ 15} The magistrate concludes that relator has failed to satisfy the mandatory
requirements set forth at R.C. 2969.25(C).
       {¶ 16} Thus, this court must sua sponte dismiss this action.                 Fuqua v.
Williams, 100 Ohio St.3d 211, 2003-Ohio-5533; Hawkins v. S. Ohio Corr. Facility, 102
Ohio St.3d 299, 2004-Ohio-2893.
       {¶ 17} Accordingly, for all the above reasons, it is the magistrate's decision that this
court sua sponte dismiss this action.        It is further the magistrate's decision that
respondent's August 9, 2016 motion to dismiss is moot.


                                               /S/ MAGISTRATE
                                               KENNETH W. MACKE




                              NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
              error on appeal the court's adoption of any factual finding or
              legal conclusion, whether or not specifically designated as a
              finding of fact or conclusion of law under Civ.R.
              53(D)(3)(a)(ii), unless the party timely and specifically objects
              to that factual finding or legal conclusion as required by Civ.R.
              53(D)(3)(b).